                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BOUBACAR KEITA, et al.             :           CIVIL ACTION
                                   :
             v.                    :
                                   :
WILLIAM BARR, et al.               :           NO. 19-980

                             MEMORANDUM

Bartle, J.                                     October 25, 2019

          Plaintiffs Boubacar Keita and Madina Bocoum bring this

action for declaratory relief under the Administrative Procedure

Act (the “APA”), 5 U.S.C. §§ 701 et seq., for review of a

decision of the Board of Immigration Appeals (the “BIA”). 1   The

BIA denied an I-130 petition Keita filed with the United States

Citizenship and Immigration Service (the “USCIS”) to adjust the

immigration status of his alien spouse, Bocoum. 2   Plaintiffs seek

to set aside the BIA’s decision, or, in the alternative, remand

the matter back to the BIA for proper consideration under its



1.   Where there is no statute creating a specific cause of
action for judicial review of an agency action, the Congress has
provided a general cause of action under the APA. 5 U.S.C.
§ 703. Such an action may take the form of an action for
declaratory relief. Id.; see also R.I. Dep’t of Envtl. Mgmt. v.
United States, 304 F.3d 31, 42 (1st Cir. 2002).
2.   Keita names as defendants: (1) Kathleen Bausman,
Philadelphia Field Office Director, United States Citizenship
and Immigration Services; (2) Lee Francis Cissna, Former
Director, United States Citizenship and Immigration Services;
(3) Kirstjen Nielsen, Former Secretary of Homeland
Security;(4) William Barr, United States Attorney General, and
(5) MaryBeth T. Keller, Former Chief United States Immigration
Judge, Board of Immigration Appeals, who we will refer to
collectively as “defendants.”
own standard of review. 3   Before the court are the cross motions

of the parties for judgment on the administrative record.

                                  I

          We begin with the relevant facts in the administrative

record before us.   Bocoum entered the United States in 2000 as a

nonimmigrant visitor for pleasure.     It is not clear from the

administrative record when Bocoum met Keita.     However, birth

records show that they had children together in 2001 and 2002.

          Keita, a native from Mali, was naturalized as a

citizen of the United States on May 28, 2014.     Keita was married

to Chasidy Shatrina Davis at the time.     He divorced Davis on

April 15, 2015.   Keita married Bocoum on August 10, 2015, a few

months after his divorce from Davis.     On October 16, 2015, Keita

filed an I-130 petition seeking to adjust Bocoum’s immigration

status to that of the spouse of a United States citizen under

Section 201(b) of the Immigration and Naturalization Act (the

“INA”), 8 U.S.C. § 1151(b).




3.   Plaintiffs complaint and motion papers argue that we should
grant declaratory relief on the ground that there was not
substantial and probative evidence supporting the defendants’
decision to deny Keita’s petition. Whether there was
substantial and probative evidence supporting the denial of
Keita’s petition was the question before the BIA. As discussed
below, the question before us is whether the BIA’s decision was
arbitrary, capricious, an abuse of discretion or otherwise
against the law. It is only under this standard that we may
provide the declaratory relief plaintiffs request.
                                 -2-
           On February 9, 2016, Keita and Bocoum appeared for an

interview at the Philadelphia Field Office of the USCIS.

Philadelphia Field Office Director Kathleen Bausman issued a

notice of the USCIS’s intention to deny (“NOID”) Keita’s I-130

petition on May 24, 2017.    Director Bausman explained that

approval of Keita’s petition was prohibited under Section 204(c)

of the INA, 8 U.S.C. § 1154(c), because Bocoum previously had

married Seyba Diaoune, another United States citizen, for the

purpose of evading immigration laws.

           Bocoum married Diaoune on October 14, 2009.     Diaoune

also filed an I-130 on Bocoum’s behalf.    The USCIS, in

connection with this first petition, interviewed Bocoum and

Diaoune.   During separate interviews, conducted under oath on

July 7, 2010, several inconsistencies came to light.

           On the Form G-325A Diaoune submitted with his I-130

petition, he provided certain background information to the

USCIS.   Diaoune stated that since their marriage in October

2009, he lived with Bocoum in an apartment in Upper Darby,

Pennsylvania.   He also stated that he worked for Delta Global at

the Philadelphia Airport.    Diaoune also provided a lease

agreement which listed Bocoum and him as co-lessees of the

Upper Darby apartment.   However, during the July 7, 2010

interview, Diaoune admitted under oath that he did not live in

the Upper Darby apartment.    Rather, he had been living and

                                 -3-
working in Utah since February 2010, two months before he

submitted his I-130 petition.

            The USCIS also questioned Diaoune as to why his name

and initials in the lease agreement appeared to be on top of

erasures.    Diaoune explained that when Bocoum moved into the

Upper Darby apartment her name replaced that of his former

co-lessee, Soungoutoumba Macalou, on the lease.      The USCIS

contacted the landlord at the Upper Darby apartment, Mohammed

M. Khan.    Khan stated that Keita (not Diaoune) lived in the

Upper Darby apartment with Bocoum, signed the original lease

agreement and had lived there for several years.      The

administrative record contains a single lease for the Upper

Darby apartment.    It is from 2006.    Keita is the only listed

tenant.

            Bocoum and Diaoune were also inconsistent with certain

details about their relationship.      For example, Bocoum was

unfamiliar with the dates and duration of Diaoune’s extended

travel outside of the United States.      When asked what they had

given one another for their most recent birthdays, Bocoum and

Dioune provided separate and contradictory answers.

            The USCIS issued a NOID informing Diauone of its

intention to deny his I-130 petition.      In the NOID, Philadelphia

Field Office Director Evangelia Klapakis explained that Diaoune

failed to prove that his marriage to Bocoum was bona fide.       The

                                 -4-
NOID detailed the inconsistencies in Diauone’s petition and his

July 7, 2010 interview.    Diaoune responded to the NOID

explaining that his work in Utah was temporary and he always

intended to return to Pennsylvania.    He also submitted several

affidavits from friends and relatives attesting to the bona fide

nature of his marriage to Bocoum.

            In addition, Diaoune also provided an affidavit from

Khan.    Khan stated in the affidavit that he never told the USCIS

officers that Bocoum lived in the Upper Darby apartment with

Keita.    Keita lived there alone and moved out in October 2008

just before Diaoune moved in.    Kahn explained that there were

erasures on the lease because he used a form lease he received

from his friend and whited out the names.

            The USCIS issued a second NOID informing Diaoune that

it still intended to deny Diaoune’s petition.    One of the

affidavits Diaoune submitted was purportedly signed by Hawa

Traore and notarized in the United States on July 5, 2011.

According to the USCIS’s records, Traore was residing in Africa

on July 5, 2011.    Other affidavits were from distant relatives

and related to interactions with Bocoum and Diaoune on the same

few days.    Finally, the USCIS found that Kahn’s affidavit

directly contradicted the statements he previously made to USCIS

officers.



                                 -5-
          For these reasons, the USCIS did not credit the

affidavits Dioune submitted in support of his petition and

denied it on July 2, 2014.    Diaoune filed an appeal with the

BIA, which the BIA dismissed on February 24, 2015.    Keita’s

divorce from Davis was finalized less than two months later.

          During a second investigation into Bocoum’s marriage

to Diaoune the USCIS conducted in connection with Keita’s I-130

petition, the USCIS determined that Keita was living with Bocoum

during her marriage to Diaoune and was in a romantic

relationship with Bocoum throughout.    Keita maintained the

Upper Darby apartment address on his Pennsylvania driver’s

license and listed it on his tax returns.    Bocoum’s car was also

registered in Keita’s name at the Upper Darby address.    The

USCIS listed these reasons for denying Keita’s petition in the

May 24, 2017 NOID.

          Keita responded to the May 24, 2017 NOID explaining

that he lived in Georgia during Bocoum’s marriage to Diaoune and

that the two maintained only a platonic relationship for the

benefit of their children.    Keita submitted several notices and

letters sent to him from the USCIS Atlanta Field Office between

June 2009 and March 2010.    On this correspondence, the USCIS

listed an Athens, Georgia address for Keita.    Keita also

provided a letter from Hawa Traore and the notary who witnessed



                                 -6-
her July 5, 2011 affidavit, Alou Traore.    They explained that

they misdated the affidavit.

            The USCIS ultimately denied Keita’s I-130 petition on

October 10, 2017.    Keita appealed to the BIA for de novo review

of the USCIS’s decision.

            The BIA determined that there was insufficient

evidence in the administrative record to support the USCIS’s

conclusion that Keita maintained a romantic relationship with

Bocoum during her marriage to Diaoune.    The BIA further accepted

that Keita continued to use the Upper Darby address for tax

purposes so that he could maintain his Pennsylvania driver’s

license at a time when he lacked legal immigration status.

Finally, the BIA credited the letters from Alou and Hawa Traore,

accepting that Hawa Traore’s July 5, 2011 was inadvertently

misdated.

            Nonetheless, the BIA found substantial and probative

evidence that Bocoum’s marriage to Diaoune was for the purpose

of evading immigration laws.    The BIA relied in part on a

summary of findings the USCIS prepared after conducting a site

visit at the Upper Darby apartment on August 2, 2012.     Bocoum

lied to the USCIS officers who visited her home.    She told them

Diaoune lived at the Upper Darby apartment with her but was not

home because he was at work at the Philadelphia International

Airport.    The officers contacted Diaoune’s workplace.   He was

                                 -7-
not on shift at the time of the visit.    During the visit, Bocoum

also represented to the USCIS officers after they inquired that

Diaoune did not leave the United States until two weeks after

they married.    Diaoune in fact left the country the day after

their wedding.

          Bocoum attempted to explain these inconsistencies in

an affidavit she signed after the site visit.    She explained

that she and Diaoune had separated.    She stated she lied because

she was nervous, and the officers caught her off guard.    She

also noted that the officers never asked her about Diaoune’s

travels after the wedding.    The BIA did not credit her

explanations.

          For these and other reasons, 4 the BIA found that there

was substantial and probative evidence supporting the USCIS’s

determination that Bocoum married Diaoune for the purpose of

evading immigration laws.

                                 II

          We have jurisdiction to review final orders of the BIA

— other than orders of removal — under 28 U.S.C. § 1331.    Eid v.




4.   The BIA also concluded that Keita “on appeal has not
identified evidence showing significant commingling of assets
during [Diaoune’s] and [Bocoum’s] marriage. Also, the
photographs submitted depict only three different occasions when
[Diaoune] and [Bocoum] were in each other’s presence.”
                                 -8-
Thompson, 740 F.3d 118, 122 (3d Cir. 2014) (citing Chehazeh v.

Att’y Gen., 66 F.3d 118, 139 (3d Cir. 2012).

           Our review of final decisions of the BIA is governed

by the APA.     Under the APA, we may set aside an agency’s action

only if the action is “arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law.”    5 U.S.C.

§ 706(2)(A).

           Generally, an agency’s action is arbitrary and

capricious only where

           the agency has relied on factors which
           Congress has not intended it to consider,
           entirely failed to consider an important
           aspect of the problem, offered an
           explanation for its decision that runs
           counter to the evidence before the agency,
           or is so implausible that it could not be
           ascribed to a difference in view or the
           product of agency expertise. The reviewing
           court should not attempt itself to make up
           for such deficiencies; we may not supply a
           reasoned basis for the agency’s action that
           the agency itself has not given.

CBS Corp. v. FCC, 663 F.3d 122, 137 (3d Cir. 2011) (internal

quotations omitted) (quoting Motor Vehicle Mfrs. Ass’n of U.S.,

Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)).

           We do not substitute our judgment for that of the

agency.   Id.   Rather, our task in reviewing a BIA decision is to

determine only if “a reasonable mind might accept [the evidence]

as adequate to support” the BIA’s conclusion.     Smith v. Holder,

487 F. App’x 731, 733 (3d Cir. 2012)(internal quotations

                                  -9-
omitted).     In performing this task, our review is limited to the

administrative record.     Camp v. Pitts, 411 U.S. 138, 142 (1973).

We cannot accept post hoc rationalizations for an agency’s

action.     State Farm, 463 U.S. at 50.

             We focus our review on the BIA’s decision to dismiss

Keita’s appeal, which constitutes the final agency action on

Keita’s petition.     5 U.S.C. § 704; see also Embassy of the

Blessed Kingdom of God for all Nations Church v. Attorney Gen.

U.S., 591 F. App’x at 161, 164 (3d Cir. 2014).

                                  III

             We now turn to an overview of the relevant statutory

and regulatory framework governing Keita’s petition.       Under the

INA, a United States citizen who seeks to gain lawful permanent

resident status for an alien spouse must begin the process by

filing an I–130 petition with the USCIS on behalf of that

spouse.   8 U.S.C. § 1154(a)(1)(A)(i); 8 C.F.R. § 204.1(a)(1),

204.2(a).    However, the Congress has prohibited the Attorney

General, and by extension a USCIS director, from approving an

I-130 petition when the alien spouse has previously entered a

fraudulent marriage for the purpose of avoiding the immigration

laws.   8 U.S.C. § 1154(c).    Section 1154(c) provides:

            [N]o petition shall be approved if (1) the
            alien has previously been accorded, or has
            sought to be accorded, an immediate relative
            or preference status as the spouse of a
            citizen of the United States or the spouse

                                 -10-
          of an alien lawfully admitted for permanent
          residence, by reason of a marriage
          determined by the Attorney General to have
          been entered into for the purpose of evading
          the immigration laws, or (2) the Attorney
          General has determined that the alien has
          attempted or conspired to enter into a
          marriage for the purpose of evading the
          immigration laws.

Id.

         Generally, a petitioner seeking benefits under the INA

has the burden to establish “that he or she is eligible for the

requested benefit at the time of filing the benefit request and

must continue to be eligible through adjudication.”   8 U.S.C

§ 1361; 8 C.F.R. § 103.2(b)(1); Embassy of the Blessed Kingdom

of God for all Nations Church, 591 F. App’x at 162.   However,

the USCIS initially has the burden of coming forward with

evidence of prior marriage fraud when denying an I-130 petition

under Section 1154(c).   See 8 C.F.R. §§ 204.2(a)(1)(ii),

103.2(b)(8)(iv); Salvador v. Sessions, Civil Action No. 18-1608,

2019 WL 1545182, at *3 (E.D. Pa. Apr. 9, 2019); Zemeka v.

Holder, 989 F. Supp. 2d 122, 130 (D.D.C. 2013); Matter of Singh,

27 I. & N. Dec. 598, 605, 2019 WL 4054424 (B.I.A. Aug. 23,

2019); Matter of Kahy, 19 I. & N. Dec. 803, 806-07, 1988 WL

235464 (B.I.A. Nov. 23, 1988).

         If the USCIS discovers evidence supporting marriage

fraud, it will issue a notice of intent to deny, inform the

petitioner of its reasons for denial, and allow the petitioner

                                 -11-
to present rebuttal evidence.    Salvador, 2019 WL 1545182, at *3;

see also 8 C.F.R. §§ 103.2(b)(8)(iv), 103.2(b)(16)(i).    The NOID

must “specify the type of evidence required, and whether initial

evidence or additional evidence is required, or the bases for

the proposed denial sufficient to give the applicant or

petitioner adequate notice and sufficient information to

respond.”    8 C.F.R. § 103.2(b)(8)(iv).

            Once the USCIS issues a NOID, the burden of proof is on

the petitioner to establish that the prior marriage was not

entered for the purpose of evading immigration laws.    Zemeka v.

Holder, 989 F. Supp. at 130; Salvador, 2019 WL 1545182, at *3;

Matter of Singh, 27 I. & N. Dec. at 605; Matter of Kahy, 19 I.

& N. Dec. at 806.    The USCIS may then deny an I-130 petition

where there is substantial and probative evidence of marriage

fraud.   8 C.F.R. § 204.2(a)(1)(ii).

            Our Court of Appeals defines substantial evidence as

“more than a mere scintilla . . . of relevant evidence . . . a

reasonable mind might accept as adequate to support a

conclusion.”    Obianuju Ezeagwuna v. Ashcroft, 301 F.3d 116, 126

(3d Cir. 2002)(internal quotations omitted)(quoting Senathirajah

v. INS, 157 F.3d 210, 216 (3d Cir. 1998).

                                  IV

            In Count I of the complaint, plaintiffs argue that

substantial and probative evidence does not support a finding of

                                 -12-
fraud as to the marriage of Diaoune and Bocoum.    Specifically,

plaintiffs assert that “[d]efendants have never presented any

actual evidence linking Plaintiff Bocoum to any immigration

fraud.” 5

            Direct evidence is not required for there to be

substantial and probative evidence of marriage fraud.    Salvador,

2019 WL 1545182, at *4 (Quansah v. Sessions, Civil Action No.

17-4334, 2018 WL 401791, at *6 (E.D. Pa. Jan. 12, 2018));

see also Atieh v. Riordan, 797 F.3d 135, 140 (1st Cir. 2015);

Omokoro v. Hamilton, 688 F. App’x 263, 264 (5th Cir. 2017).      The

quality and quantity of circumstantial evidence may be enough to

support a strong inference of fraud which rises to the level of

substantial and probative evidence.     Matter of Singh, 27 I. & N.

Dec. at 608.    A particularly strong indication of fraud is

evidence that a petitioner or alien spouse attempted to mislead

immigration officials about their cohabitation.    Id. at 609.

Reports of USCIS field investigations and on-site visits can be

important indicators of fraud.    Id.

            In April 2010, Diaoune attempted to mislead the USCIS

about his cohabitation with Bocoum in the same paperwork he

submitted to adjust her immigration status.    He stated that he



5.   Plaintiffs do not set out separate causes of action in the
counts listed in their complaint. Rather, each count sets out a
separate argument in support of a single cause of action for
declaratory relief.
                                 -13-
lived in Pennsylvania with Bocoum and worked at the Philadelphia

International Airport.    During an interview at the Philadelphia

USCIS Field Office, under oath and separate from Bocoum, he

admitted that he did not live in Pennsylvania.    He lived in

Utah.   In fact, he was living there when he completed the

paperwork in which he represented otherwise.

           In August 2012, Bocoum attempted again to mislead

USCIS officers.    This time the officers were conducting a site

visit at the Upper Darby apartment.    Though Diaoune was not

living with her, Bocoum stated that he was not home because he

was at work at the Philadelphia International Airport.    The

USCIS was able to determine Diaoune was not on shift during the

site visit.    Bocoum later admitted she lied and the two were

seperated.    A reasonable mind could accept these repeated

attempts to mislead the USCIS as evidence that Bocoum’s marriage

to Diaoune was for the purpose of evading immigration laws.      The

BIA’s conclusion was supported by substantial and probative




                                -14-
evidence and was not arbitrary, capricious or an abuse of

discretion. 6

                                    V

            In Count II of the complaint, plaintiffs appear to

argue that defendants inferred fraud only from the fact that

Bocoum was separated from Diaoune when USCIS officers conducted

the August 2012 field visit.     This is incorrect.

            Defendants did not rely solely on evidence of Bocoum’s

separation from Diaoune in August 2012.     Defendants relied on

the fact that the two attempted to mislead the USCIS about their

cohabitation on two occasions, years apart.     In April 2010,

Diaoune lied that he lived with Bocoum in Philadelphia on the

biographical information form he submitted with his I-130

petition.    He admitted at his July 7, 2010 interview that he

lived and worked in Utah.     In August 2012, Bocoum lied to USCIS

officers, stating that Diaoune lived with her at the Upper Darby

apartment.      Bocoum later admitted that Diaoune did not live with



6.   Plaintiffs raise a new argument in their response to
defendants’ motion. In August 2019, several months after this
action was commenced, the BIA interpreted the “substantial and
probative” language contained in 8 C.F.R. § 204.2 to require
proof somewhat greater than the preponderance of the evidence.
See Matter of P. Singh, 27 I. & N. Dec. 598. Plaintiffs request
the case be remanded to the BIA for consideration under the
standard articulated in Matter of P. Singh. There is no
indication in this case that the BIA applied the wrong standard
of proof. The BIA found that there was substantial and
probative evidence that Bocoum’s marriage to Diaoune was for the
purpose of evading immigration laws.
                                  -15-
her.   As noted, a particularly strong indication of fraud is

evidence that a petitioner or alien spouse attempted to mislead

immigration officials about their cohabitation.    Matter of

Singh, 27 I. & N. Dec. at 609.    The couple lied about their

cohabitation on two occasions.    This is what informed the

USCIS’s decision to deny Diaoune’s petition under Section

1154(c).

                                  VI

           In Count III of the complaint, plaintiffs appear to

argue that defendants are collaterally estopped from denying

Keita’s petition on the ground of the prior marriage fraud by

Bocoum because defendants already implicitly determined that

there was no prior marriage fraud in connection with Diaoune’s

earlier petition.   Specifically, defendants necessarily found no

fraud by determining Bocoum’s marriage was not bona fide.

According to plaintiffs’ reasoning, such a decision means that

defendants necessarily found no fraud.

           For collateral estoppel to apply: (1) the issue sought

to be precluded must be the same as the issue involved in the

first judicial proceeding; (2) the issue must have actually been

litigated in the first proceeding; (3) the party against whom

collateral estoppel is being asserted must have had a full and

fair opportunity to litigate the issue in the first proceeding;

and (4) the issue must have been essential to a final and valid

                                 -16-
judgment in the first proceeding.      In re Graham, 973 F.2d 1089,

1097 (3d Cir. 1992) (citations omitted); see also Hawksbill Sea

Turtle v. Fed. Emergency Mgmt. Agency, 126 F.3d 461, 475

(3d Cir. 1997).    Plaintiffs’ argument is without merit.   Simply

put, a finding that a marriage is not bona fide is not a finding

that the marriage was not fraudulent.

                                 VII

            Plaintiffs appear to claim generally that the USCIS

violated their due process rights under the Fifth Amendment.

            Due process in the context of adjudicating immigration

matters entitles an alien to: (1) fact-finding based on a record

produced before the decision maker and provided to the alien;

(2) the opportunity to make arguments on his or her behalf; and

(3) the right to an individualized determination as to his or

her own interests.    Salvador, 2019 WL 1545182, at *5 (citing

Abdulai v. Ashcroft, 239 F.3d 542, 549 (3d Cir. 2001)).

            In this case, the USCIS and the BIA provided the

requisite due process.    The USCIS interviewed plaintiffs and

performed a separate investigation into the circumstances

surrounding Bocoum’s marriage to Diaoune.     The USCIS issued a

notice of its intention to deny Keita’s petition.     In the

notice, the USCIS detailed its reasons for denying Keita’s

petition.    Keita was provided with the opportunity to respond to

the NOID and responded with additional documentation.     The USCIS

                                -17-
investigated the evidence submitted in response to its notice of

denial and subsequently provided a written decision based on

evidence in the record.

          Plaintiffs appealed the USCIS’s decision to the BIA,

which performed a de novo review of the administrative record

after the parties submitted briefing.   The BIA dismissed the

appeal in a written decision which discussed its separate review

of the administrative record.   Notably, the BIA discussed which

of the USCIS’s conclusions were supported by the record and

which were not and concluded that the record contained

substantial and probative evidence supporting the USCIS’s

marriage fraud finding.   Defendants provided ample due process

under the Fifth Amendment.

                                VIII

          Finally, plaintiffs appear to claim that the USICS

violated their due process rights by not producing the statement

of findings completed by the USCIS after the August 2012 site

visit until defendants filed the certified record in this case.

          The USCIS is prohibited from making a statutory

determination based on information it has not disclosed to a

petitioner.   8 C.F.R. 103.2(b)(16)(ii).   A petitioner must be

shown “derogatory information unknown” to him or her.    Id.

However, the USCIS is not required to produce internal documents

in their original form.   See Zizi v. Bausman, 306 F. Supp.

                                -18-
3d 697, 704 (E.D. Pa. 2018)(citing Sehgal v. Lynch, 813 F.3d

1025, 1031 (7th Cir. 2016).   The USCIS provided plaintiffs with

a detailed summary of its reasons for denying Keita’s petition

in the May 24, 2017 NOID.    This summary included details of its

subsequent investigation into the marriage between Bocoum and

Diaoune and the factual conclusions drawn from that

investigation.   The USCIS therefore met its obligation under

8 C.F.R. 103.2(b)(16)(ii).

                                 IX

          For the above reasons, we will grant the motion of

defendants for judgment on the administrative record and deny

the motion of plaintiffs for judgment on the administrative

record.




                                -19-
